Exhibit 10.2

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between COLLEGIUM
PHARMACEUTICAL, INC. (the “Company”) and Alison Fleming (the “Executive”).

WHEREAS, the Company desires to continue to employ Executive on at at-will
basis, and the Executives wishes to continue to be employed by the Company on
at-will basis, on the terms and conditions set forth herein.

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s continued employment by the Company.

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

1. Duration of Agreement.  This Agreement is effective on the date it is fully
executed (the “Effective Date”) and has no specific expiration date.  Unless
terminated by agreement of the parties, this Agreement will govern Executive’s
continued employment by the Company until that employment ceases.

2. Title; Duties.  Executive will be employed as the Company’s Vice President,
Product Development.  Executive will devote his best efforts and substantially
all of his business time and services to the Company and its affiliates to
perform such duties as may be customarily incident to his position and as may
reasonably be assigned to him from time to time.   Executive shall report to
such individual as designated by the Company.  Executive will not, in any
capacity, engage in other business activities or perform services for any other
individual, firm or corporation without the prior written consent of the
Company; provided, however, that without such consent, Executive may engage in
charitable, non-profit and public service activities, so long as such activities
do not in any respect interfere or conflict with Executive’s performance of his
duties and obligations to the Company.

3. Place of Performance.  Executive will perform his services hereunder at the
principal executive offices of the Company in Canton, Massachusetts; provided,
however, that Executive may be required to travel from time to time for business
purposes.

4. Compensation and Indemnification.

4.1. Base Salary.  Executive’s annual salary will be $225,000 (the “Base
Salary”), paid in accordance with the Company’s payroll practices as in effect
from time to time.  The Base Salary will be reviewed annually by the
Compensation Committee of the Company’s Board of Directors (the “Committee”).

4.2. Annual Bonuses.

4.2.1. For each fiscal year ending during his employment, Executive will be
eligible to earn an annual bonus.  The target amount of that bonus will be 25%
percent of Executive’s Base Salary for the applicable fiscal year.  The actual
bonus payable with respect to



--------------------------------------------------------------------------------

 



a particular year will be determined by the Committee, based on the achievement
of corporate and /or individual performance objectives established by the
Committee.  Any bonus payable under this paragraph will be paid during the
calendar year immediately following the fiscal year in respect of which the
bonus is payable and, except as otherwise provided in Section ‎5.1.1. will only
be paid if Executive remains continuously employed by the Company through the
actual bonus payment date.

4.2.2. For purposes  of determining  any bonus  payable to  Executive, the
measurement of corporate and individual performance will be performed by the
Committee in good faith.  From time to time, the Committee may, in its sole
discretion, make adjustments to corporate or individual performance goals, so
that required departures from the Company’s operating budget, changes in
accounting principles, acquisitions, dispositions, mergers, consolidations and
other corporate transactions, and other factors influencing the achievement or
calculation of such goals do not affect the operation of this provision in a
manner inconsistent with its intended purposes.

4.3. Employee Benefits.  During Executive’s employment, Executive will be
eligible to participate in all employee benefit plans and programs made
available by the Company from time to time to employees generally, subject to
applicable plan terms and policies.   The Company periodically reviews its
benefits, policies, benefits providers and practices and may terminate, alter or
change them at its discretion from time to time.

4.4. Reimbursement of Expenses.  The Executive will be reimbursed by the Company
for all reasonable business expenses incurred by Executive in accordance with
the Company’s customary expense reimbursement policies as in effect from time to
time.  Notwithstanding anything herein to the contrary, to the extent any
expense, reimbursement or in-kind benefit provided to the Executive constitutes
a “deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code (the “Code”) (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive must be incurred during the
Executive’s term of employment; (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive in any other calendar year, (iii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iv) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

5. Termination.  Executive’s employment with the Company may be terminated by
the Company or Executive at any time and for any reason.  Upon any cessation of
his employment with the Company, Executive will be entitled only to such
compensation and benefits as described in this Section ‎5..  Upon any cessation
of his employment for any reason, unless otherwise requested by the Company,
Executive agrees to resign immediately from all officer and director positions
he then holds with the Company and its affiliates.

5.1. Termination without Cause or for Good Reason.  If Executive’s employment by
the Company ceases due to a termination by the Company without Cause (as



--------------------------------------------------------------------------------

 



defined below) or a resignation by Executive for Good Reason (as defined below),
Executive will be entitled to:

5.1.1. payment of any annual bonus otherwise payable (but for the cessation of
Executive’s employment) with respect to a year ended prior to the cessation of
Executive’s employment;

5.1.2. continuation of Executive’s Base Salary for a period equal to 6 months,
payable in accordance with the Company’s standard payroll practices; and

5.1.3. waiver of the applicable premium otherwise payable for COBRA continuation
coverage for Executive (and, to the extent covered immediately prior to the date
of such cessation, his eligible dependents) for a period equal to 6 months.

Except as otherwise provided in this Section ‎5.1. and except for payment of all
(i) accrued and unpaid Base Salary through the date of such cessation, (ii) any
expense reimbursements to be paid in accordance with Company policy and (iii)
payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law, all compensation and benefits will cease
at the time of such cessation and the Company will have no further liability or
obligation by reason of such cessation.  The payments and benefits described in
this Section ‎5.1 are in lieu of, and not in addition to, any other severance
arrangement maintained by the Company.  Notwithstanding any provision of this
Agreement, the payments and benefits described in Section ‎5.1 are conditioned
on:  (a) the Executive’s execution and delivery to the Company and the
expiration of all applicable statutory revocation periods, by the 45th day
following the effective date of his cessation of employment, of a general
release of claims against the Company and its affiliates in a form reasonably
prescribed by the Company (the “Release”); and (b) the Executive’s continued
compliance with the Restrictive Covenants (as defined below).  Subject to
Section ‎5.4. below, the benefits described in Section ‎5.1 will be paid or
provided (or begin to be paid or provided) as soon as administratively
practicable (or determinable in the case of the benefits described in Section
‎5.1.1) after the Release becomes irrevocable, provided that if the 45 day
period described above begins in one taxable year and ends in a second taxable
year such payments or benefits shall not commence until the second taxable year.

5.2. Termination Following a Change in Control.  For cessations of employment
described in Section ‎5.1 that occur during the twelve (12) month period
immediately following the occurrence of a Change in Control (as defined below),
the Executive will receive the payments and benefits described in Section ‎5.1
above, subject to the following modifications:

5.2.1. the references in Sections ‎5.1.2 and ‎5.1.3 to “6 months” will each be
replaced with a reference to “9 months”; and

5.2.2. all unvested restricted stock, stock options and other equity incentives
awarded to Executive by the Company will become immediately and automatically
fully vested and exercisable (as applicable).





--------------------------------------------------------------------------------

 



5.3. Other Terminations.  If Executive’s employment with the Company ceases for
any reason other than as described in Section ‎5.1. above (including but not
limited to termination (i) by the Company for Cause, (ii) as a result of
Executive’s death, (iii) as a result of Executive’s Disability or (d) by
Executive without Good Reason, then the Company’s obligation to Executive will
be limited solely to (a) accrued and unpaid Base Salary through the date of such
cessation, (b) any expense reimbursements to be paid in accordance with Company
policy and (c) payments for any accrued but unused paid time off in accordance
with the Company’s policies and applicable law.  All compensation and benefits
will cease at the time of such cessation and, except as otherwise provided by
COBRA or this Section ‎5.3. the Company will have no further liability or
obligation by reason of such termination.  The foregoing will not be construed
to limit Executive’s right to payment or reimbursement for claims incurred prior
to the date of such termination under any insurance contract funding an employee
benefit plan, policy or arrangement of the Company in accordance with the terms
of such insurance contract.

5.4. Compliance with Section 409A.  If the termination giving rise to the
payments described in Section ‎5.1 is not a “Separation from Service” within the
meaning of Treas. Reg. § 1.409A-l(h)(l) (or any successor provision), then the
amounts otherwise payable pursuant to that section will instead be deferred
without interest and will not be paid until Executive experiences a Separation
from Service.  To the maximum extent permitted under Section 409A of the Code
and its corresponding regulations, the cash severance benefits payable under
this Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Code and the “separation pay exception”
under Treas.  Reg. § 1.409A-1(b)(9)(iii).  To the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code to payments due to Executive upon or following his
Separation from Service, then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six months following Executive’s
Separation from Service (taking into account the preceding sentence of this
paragraph) will be deferred without interest and paid to Executive in a lump sum
immediately following that six month period.  For purposes of the application of
Treas.  Reg. § 1.409A-l(b)(4)(or any successor provision), each payment in a
series of payments will be deemed a separate payment.

5.5. PPACA.  Notwithstanding anything in this Agreement to the contrary, the
waiver in respect of COBRA premiums pursuant to this Sections ‎5.1 and
‎5.2 shall cease to the extent required to avoid adverse consequences to the
Company under the Patient Protection and Affordable Care Act of 2010 and
regulations thereunder.

5.6. Section 280G.  If any payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement or the
lapse or termination of any restriction on or the vesting or exercisability of
any payment or benefit (each a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law (such tax or taxes are hereafter
collectively referred to as the “Excise Tax”), then the aggregate amount of
Payments payable to Executive shall be reduced to the aggregate amount of
Payments that may be made to the Executive without



--------------------------------------------------------------------------------

 



incurring an excise tax (the “Safe-Harbor Amount”) in accordance with the
immediately following sentence; provided that such reduction shall only be
imposed if the aggregate after-tax value of the Payments retained by Executive
(after giving effect to such reduction) is equal to or greater than the
aggregate after-tax value (after giving effect to the Excise Tax) of the
Payments to Executive without any such reduction.  Any such reduction shall be
made in the following order: (i) first, any future cash payments (if any) shall
be reduced (if necessary, to zero); (ii) second, any current cash payments shall
be reduced (if necessary, to zero); (iii) third, all non-cash payments (other
than equity or equity derivative related payments) shall be reduced (if
necessary, to zero); and (iv) fourth, all equity or equity derivative payments
shall be reduced.

5.7. Definitions.  For purposes of this Agreement:

5.7.1. “Cause” means (a) commission or conviction of any felony or any crime
involving dishonesty; (b) commission of any fraud against the Company; (c)
intentional and material damage to any material property of the Company; (d)
Executive’s material breach of any agreement with or duty owed to the Company or
any of its affiliates (including, without limitation, Executive’s material
breach of any of the Restrictive Covenants, as defined below); or (e) refusal to
perform the lawful, reasonable and material directives of the Company’s Board of
Directors (the “Board”) or the Company’s Chief Executive Officer.

5.7.2. “Change in Control” means the first to occur of any of the events
described in Section l(g) of the Company’s Amended and Restated 2014 Stock
Incentive Plan (or any successor provision).

5.7.3. “Disability” means a condition entitling the Executive to benefits under
the Company’s long term disability plan, policy or arrangement; provided,
however, that if no such plan, policy or arrangement is then maintained by the
Company and applicable to the Executive, “Disability” will mean the Executive’s
inability to perform his duties under this Agreement due to a mental or physical
condition that can be expected to result in death or that can be expected to
last (or has already lasted) for a continuous period of 90 days or more, or for
120 days in any 180 consecutive day period.  Termination as a result of a
Disability will not be construed as a termination by the Company “without
Cause.”

5.7.4. “Good Reason” means any of the following, without the Executive’s prior
consent:  (a) a diminution of the Executive’s title below the rank of Vice
President; (b) a reduction in Base Salary; or (c) the relocation of the
Executive’s primary place of employment to a location that is (i) more than 50
miles from the location of the Executive’s permanent primary place of employment
prior to such relocation and (ii) more than 50 miles from the location of the
Executive’s residence.  However, none of the foregoing events or conditions will
constitute Good Reason unless the Executive provides the Company with written
objection to the event or condition within 30 days following the occurrence
thereof, the Company does not reverse or otherwise cure the event or condition
within 30 days of receiving that written objection, and the Executive resigns
Executive’s employment within 30 days following the expiration of that cure
period.  Notwithstanding the foregoing and for the avoidance of doubt, a
diminution of the Executive’s title as a result of Change in Control shall not
constitute Good Reason.





--------------------------------------------------------------------------------

 



6. Restrictive Covenants.  To induce the Company to enter into this Agreement
and in recognition of the compensation to be paid to the Executive pursuant to
Section ‎4 and Section ‎5 of this Agreement, the Executive agrees to be bound by
the provisions of this Section ‎6 (the “Restrictive Covenants”).  These
Restrictive Covenants will apply without regard to whether any termination or
cessation of the Executive’s employment is initiated by the Company or the
Executive, and without regard to the reason for that termination or cessation.

6.1. Covenant Not To Compete.  The Executive covenants that, during his
employment by the Company and for a period of 6 months following immediately
thereafter (the “Restricted Period”), the Executive will not (except in his
capacity as an employee or director of the Company) do any of the following,
directly or indirectly:

6.1.1. engage or participate in any Competing Business (as defined below)
wherever the Company or its affiliates do business, do or plan to do business or
sell or market their products or services;

6.1.2. become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in a Competing
Business.  Notwithstanding the foregoing, the Executive may hold up to 1% of the
outstanding securities of any class of any publicly-traded securities of any
company;

6.1.3. influence or attempt to influence any employee, consultant, supplier,
licensor, licensee, contractor, agent, strategic partner, distributor, customer
or other person to terminate or modify any written or oral agreement,
arrangement or course of dealing with the Company or any of its affiliates; or

6.1.4. solicit for employment or retention as an independent contractor (or
arrange to have any other person or entity solicit for employment or retention)
any person employed or retained by the Company or any of its affiliates.

6.2. Confidentiality.  The Executive recognizes and acknowledges that the
Proprietary Information (as defined in below) is a valuable, special and unique
asset of the business of the Company and its affiliates.  As a result, both
during the Term and thereafter, the Executive will not, without the prior
written consent of the Company, for any reason divulge to any third-party or use
for his own benefit, or for any purpose other than the exclusive benefit of the
Company and its affiliates, any Proprietary Information.  Notwithstanding the
foregoing, if the Executive is compelled to disclose Proprietary Information by
court order or other legal or regulatory process, to the extent permitted by
applicable law, he shall promptly so notify the Company so that it may seek a
protective order or other assurance that confidential treatment of such
Proprietary Information shall be afforded, and the Executive shall reasonably
cooperate with the Company and its affiliates in connection therewith.  If the
Executive is so obligated by court order or other legal process to disclose
Proprietary Information it will disclose only the minimum amount of such
Proprietary Information as is necessary for the Executive to comply with such
court order or other legal process.





--------------------------------------------------------------------------------

 



6.3. Property of the Company.

6.3.1. Proprietary Information.  All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company and its affiliates.  The Executive will not remove from the
Company’s or its affiliates’ offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Company or its affiliates unless necessary or appropriate in
the performance of his duties to the Company and its affiliates.  If the
Executive removes such materials or property in the performance of his duties,
he will return such materials or property promptly after the removal has served
its purpose.  The Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to satisfy contractual obligations of the Company or its affiliates or
to perform his duties on behalf of the Company and its affiliates.  Upon
termination of the Executive’s employment with the Company, he will leave with
the Company and its affiliates or promptly return to the Company and its
affiliates all originals and copies of such materials or property then in his
possession.

6.3.2. Intellectual Property.  The Executive agrees that all the Intellectual
Property (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company and its affiliates.  To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, the Executive  retains any
interest in the  Intellectual Property, the Executive hereby irrevocably assigns
and transfers to the Company and its affiliates any and all right, title, or
interest that the Executive may now or in the future have in the Intellectual
Property under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration.  The Company and its affiliates will be
entitled to obtain and hold in its own name all copyrights, patents, trade
secrets, trademarks and other similar registrations with respect to such
Intellectual Property.  The Executive further agrees to execute any and all
documents and provide any further cooperation or assistance reasonably required
by the Company, at the Company’s expense, to perfect, maintain or otherwise
protect its rights in the Intellectual Property.  If the Company or its
affiliates, as applicable, are unable after reasonable efforts to secure the
Executive’s signature, cooperation or assistance in accordance with the
preceding sentence, whether because of the Executive’s incapacity or any other
reason whatsoever, the Executive hereby designates and appoints the Company, the
appropriate affiliate, or their respective designee as the Executive’s agent and
attorney-in-fact, to act on his behalf, to execute and file documents and to do
all other lawfully permitted acts necessary or desirable to perfect, maintain or
otherwise protect the Company’s or its affiliates’ rights in the Intellectual
Property.   The Executive acknowledges and agrees that such appointment is
coupled with an interest and is therefore irrevocable.

6.4. Definitions.  For purposes of this Agreement:

6.4.1. “Competing Business” means any person, firm, corporation, partnership,
association or other entity engaged in developing, manufacturing, marketing,



--------------------------------------------------------------------------------

 



distributing or selling, directly or indirectly, pharmaceutical abuse-deterrent
products or any other product for pain indications that directly competes with a
product developed, manufactured, marketed, distributed or sold by the
Company.  A division, subsidiary or similar business unit of an entity that does
not engage in the business activities described in this definition will not be
considered a Competing Business even if another separate division, subsidiary or
similar business unit does engage in such activities.

6.4.2. “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (b) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (f) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights, (h) all copies and tangible
embodiments thereof (in whatever form or medium), or (i) similar intangible
personal property which have been or are developed or created in whole or in
part by the Executive (1) at any time and at any place while the Executive is
employed by Company and which, in the case of any or all of the foregoing, are
related to and used in connection with the business of the Company or its
affiliates, or (2) as a result of tasks assigned to the Executive by the Company
or its affiliates.

6.4.3. “Proprietary Information” means any and all proprietary information
developed or acquired by the Company or any of its subsidiaries or affiliates
that has not been specifically authorized to be disclosed.  Such Proprietary
Information shall include, but shall not be limited to, the following items and
information relating to the following items:  (a) all intellectual property and
proprietary rights of the Company (including, without limitation, the
Intellectual Property), (b) computer codes and instructions, processing systems
and techniques, inputs and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distribution methods, (f) marketing data, methods, plans and efforts,
(g) the identities of actual and prospective suppliers, (h) the terms of
contracts and agreements with, the needs and requirements of, and the Company’s
or its affiliates’ course of dealing with, actual or prospective suppliers,
(i) personnel information, (j) customer and vendor credit information, and (k)
information received from third parties subject to obligations of non-disclosure
or non-use.    Failure by the Company or its affiliates to mark any of the
Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information.

6.5. Acknowledgements.  The Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position the Executive holds within the Company,



--------------------------------------------------------------------------------

 



and that the Company would not enter into this Agreement or otherwise employ or
continue to employ the Executive unless the Executive agrees to be bound by the
Restrictive Covenants set forth in this Section ‎6.

6.6. Remedies and Enforcement Upon Breach.

6.6.1. Specific Enforcement.  The Executive acknowledges that any breach by him,
willfully or otherwise, of the Restrictive Covenants will cause continuing and
irreparable injury to the Company or its affiliates for which monetary damages
would not be an adequate remedy.  The Executive shall not, in any action or
proceeding to enforce any of the provisions of this Agreement, assert the claim
or defense that such an adequate remedy at law exists.  In the event of any such
breach or threatened breach by the Executive of any of the Restrictive
Covenants, the Company or its affiliates, as applicable, shall be entitled to
injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company and its affiliates.

6.6.2. Judicial Modification.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.

6.6.3. Enforceability.  If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company and its affiliates to the relief provided above
in the courts of any other jurisdiction within the geographic scope of such
Restrictive Covenants.

6.6.4. Disclosure of Restrictive Covenants.  The Executive agrees to disclose
the existence and terms of the Restrictive Covenants to any employer that the
Executive may work for during the Restricted Period.

6.6.5. Extension of Restricted Period.  If the Executive breaches Section ‎6.1
in any respect, the restrictions contained in that section will be extended for
a period equal to the period that the Executive was in breach.

7. Miscellaneous.

7.1. Other Agreements.  Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which he
is a party that would prevent or make unlawful his execution of this Agreement,
that would be inconsistent or in conflict with this Agreement or Executive’s
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Executive of his duties under this Agreement.

7.2. Successors and Assigns.  The Company may assign this Agreement to any
successor to its assets and business by means of liquidation, dissolution, sale
of assets or otherwise.  The duties of Executive hereunder are personal to
Executive and may not be assigned by him.





--------------------------------------------------------------------------------

 



7.3. Governing Law and Enforcement.  This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the principles of conflicts of laws.  Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Massachusetts, and Executive and the
Company hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.

7.4. Waivers.  The waiver by either party of any right hereunder or of any
breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party.  No waiver will be deemed
to have occurred unless set forth in a writing.  No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

7.5. Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

7.6. Survival.  This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent the
Agreement.

7.7. Notices.  Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier, (b) mailed
by overnight U.S. express mail, return receipt requested or (c) sent by
telecopier.  Any notice or communication to Executive will be sent to the
address contained in his personnel file.  Any notice or communication to the
Company will be sent to the Company’s principal executive offices, to the
attention of its Chief Executive Officer.  Notwithstanding the foregoing, either
party may change the address for notices or communications hereunder by
providing written notice to the other in the manner specified in this paragraph.

7.8. Entire Agreement; Amendments.  This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to that subject matter.  This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

7.9. Withholding.  All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.

7.10. Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.





--------------------------------------------------------------------------------

 



7.11. Counterparts; Facsimile.  This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.  Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

<remainder of page intentionally left blank; signature page follows>

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) indicated below.

 

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ PAUL BRANNELLY

 

Name:

PAUL BRANNELLY

 

Title:

Chief Financial Officer

 

 

 

 

Date:

August 4, 2015

 

 

 

 

 

 

 

 

 

 

ALISON FLEMING

 

 

 

 

/s/ ALISON FLEMING

 

 

 

 

Date:

August 4, 2015

 

 

--------------------------------------------------------------------------------